Exhibit 10.26A

[Letterhead]

January 23, 2014

Thomas C. Geiser

1733 Ocean Avenue, Suite 325

Santa Monica, CA 90401

Dear Tom:

This letter is to confirm your designation by the board of directors (the
“Board”) of Surgical Care Affiliates, Inc., a Delaware corporation (“SCA”), as
the Chair of SCA’s Compliance Committee and the Chair of SCA’s Acquisition
Committee, and your agreement to serve a Chair of each of these committees. The
terms of this letter agreement (this “Agreement”) will be effective as of
January 1, 2014 (the “Effective Date”) and will augment and supplement the
existing director compensation arrangement described in that certain letter
agreement dated December 7, 2012.

 

  I. Compensation for Service as Compliance Committee Chair and Acquisition
Committee Chair

Effective January 1, 2014, you will receive an annual aggregate cash retainer of
$15,000, representing two individual retainers of $7,500 each for serving as
Chair of the Compliance Committee and the Chair of the Acquisition Committee,
payable in equal quarterly installments of $3,750 in arrears within 30 days
after the end of each quarter of service (if you serve part of a quarter, the
payment will be prorated based on the number of weeks in the quarter served and
paid within 30 days of the termination of your service).

 

  II. Attendance at Board and Compliance and Acquisition Committee Meetings

You will be expected to use your reasonable best efforts to attend all
Compliance Committee and Acquisition Committee meetings, either in person or by
telephonic or other electronic means. Reasonable expenses actually incurred by
you in traveling to the Compliance Committee or Acquisition Committee meetings
shall be reimbursed by SCA upon presentation of such documentation as SCA may
reasonably request.



--------------------------------------------------------------------------------

  III. Reelection to the Board and to Designation as Chair of Compliance
Committee and as Chair of Acquisition Committee

Your continued service on the Board will be subject in all respects to the
Certificate of Incorporation and Bylaws of SCA and the General Corporation Law
of Delaware.

 

Sincerely, SURGICAL CARE AFFILATES, INC. By:  

/s/ Andrew Hayek

  Name:   Andrew Hayek   Title:   CEO and President

 

ACCEPTED:

/s/ Thomas C. Geiser

Thomas C. Geiser Date:  

1/24/2014